DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Application
Applicant’s arguments, see pp. 7-9, filed 5/23/2022, with respect to amended claims 1, 11 and 17 have been fully considered and are persuasive.  The 35 U.S.C. 112, 35 U.S.C. 102 and 35 U.S.C. 103 rejections in the previous Office Action are withdrawn.  
The application is in condition for allowance.  See Reasons for Allowance.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mark J. Danielson on 7/28/2022.
The application has been amended as follows: 
1. A method of battery state monitoring, comprising: 
	providing a battery cell having a plurality of anodes and a plurality of cathodes; 
	generating a guided wave that propagates in-plane of the battery cell; 
	receiving the guided wave as an arriving wave; and 
	determining a state of the battery cell by analyzing one or more parameters of the arriving wave, 
	wherein the battery cell comprises a major surface, a second surface opposite the major surface and a thickness direction between the major surface and the second surface, and wherein the anodes and cathodes are stacked in alternating manner in the thickness direction, and wherein generating the guided wave that propagates in-plane of the battery cell includes causing the guided wave to propagate along the major surface of the battery cell in a direction that is substantially parallel to the major surface, and wherein receiving the arriving wave includes receiving the arriving wave along the major surface from the direction that is substantially parallel to the major surface.

11. A method, comprising:
	providing a battery cell;
	generating a guided wave that propagates in-plane of the battery cell; 
	receiving the guided wave as an arriving wave; 
	determining a state of the battery cell based on the arriving wave by analyzing one or more parameters of the arriving wave,
	Purim Ladpli3 Response to Office Action 4857-1554-4598.1 wherein the battery cell comprises a major surface, a second surface opposite the major surface and a thickness direction between the major surface and the second surface, and wherein generating the guided wave that propagates in-plane of the battery cell includes causing the guided wave to propagate along the major surface of the battery cell in a direction that is substantially parallel to the major surface, and wherein receiving the arriving wave includes receiving the arriving wave along the major surface from the direction that is substantially parallel to the major surface; and
	providing at least one ultrasonic actuator mounted on at least the major surface of the battery cell and at least one ultrasonic sensor mounted on at least the major surface of the battery cell, wherein generating the guided wave is using the ultrasonic actuator, and receiving the arriving wave is using the ultrasonic sensor.
13.  The method of claim 12, further comprising:
	using the second ultrasonic transducer, generating a second guided wave that propagates in-plane of the battery cell along the major surface from the direction that is substantially parallel to the major surface of the battery cell and substantially perpendicular to the thickness direction; and

	using the first ultrasonic transducer, receiving the guided wave as a second arriving wave.

17. A battery comprising: 
	a battery cell including a plurality of anodes and a plurality of cathodes; 
	a set of one or more ultrasonic transducers mounted to the battery cell; and 
	a controller configured to direct a first one of the set of ultrasonic transducers to generate a guided wave that propagates in-plane of the battery cell and is received as an arriving wave at another one of the set of ultrasonic transducers, 
	wherein the battery cell comprises a major surface, a second surface opposite the major surface and a thickness direction between the major surface and the second surface, wherein the anodes and cathodes are stacked in alternating manner in the thickness direction, and wherein generating the guided wave that propagates in-plane of the battery cell includes causing the guided wave to propagate along the major surface of the battery cell in a direction that is substantially parallel to the major surface, and wherein receiving the arriving wave includes receiving the arriving wave along the major surface from the direction that is substantially parallel to the major surface. 

18. The battery of claim 17, wherein the ultrasonic actuator and the ultrasonic sensor are a first ultrasonic transducer and a second ultrasonic transducer, respectively, and the guided wave and the arriving wave are a first guided wave and a first arriving wave, respectively.

19. The battery of claim 17, wherein the controller is configured to direct the first one of the set of ultrasonic transducers to receive the arriving wave corresponding to the guided wave.

Reasons for Allowance
Claims 1-8, 10-14 and 16-21 are allowed.	
The following is an examiner’s statement of reasons for allowance:  the claimed battery and methods of battery state monitoring are novel over the closest prior art – Steingart (US 2016/0223498 A1).
Steingart discloses a battery and method of battery state monitoring, as claimed, but fails to teach or suggest generating the guided wave along the major surface of the battery cell that is substantially parallel to the major surface, and receiving the arriving wave along the major surface from the direction that is substantially parallel to the major surface.  In particular, Steingart discloses generating the guided wave and receiving the arriving wave through the interior of the battery.  The instant specification teaches that such measurements usually specify external bulky ultrasonic probes and equipment, involve extensive operator intervention, and suffer from inaccurate baseline collection [PgPublication – pars. 0041,0117-118].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/               Primary Examiner, Art Unit 1724